BETTS V. GILBERT



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-107-CV



STEPHEN E. BETTS	APPELLANT



V.



JOHN GILBERT, AS DIRECTOR OF

THE INSTITUTIONAL DIVISION OF 

THE TEXAS DEPARTMENT OF 

CORRECTIONS, JOSEPH DOMINGUES,

AS WARDEN OF THE DALHART UNIT

OF THE INSTITUTIONAL DIVISION OF

THE TEXAS DEPARTMENT OF CORRECTIONS,

AND GREG OLIVER, AS ASSISTANT

WARDEN OF THE DALHART UNIT OF

THE INSTITUTIONAL DIVISION OF THE 

TEXAS DEPARTMENT OF CORRECTIONS	APPELLEES



------------



FROM THE 67
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Stephen E. Betts is attempting to appeal the trial court’s order granting his counsel’s motion to withdraw.  On April 13, 2004, we notified appellant, in accordance with rule of appellate procedure
 42.3, that this court may not have jurisdiction over this appeal because it appears the order is not a final judgment or an appealable interlocutory order.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.

Appellant’s response to our jurisdiction letter does not state sufficient grounds for continuing the appeal.  Because there is no final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f). 



PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED:  May 27, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.